Name: Commission Regulation (EC) No 1409/1999 of 29 June 1999 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|31999R1409Commission Regulation (EC) No 1409/1999 of 29 June 1999 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sector Official Journal L 164 , 30/06/1999 P. 0051 - 0052COMMISSION REGULATION (EC) No 1409/1999of 29 June 1999amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(1), and in particular Article 1 thereof,(1) Whereas Commission Regulation (EC) No 1486/95(2), as last amended by Regulation (EC) No 1390/98(3), opened quotas for a specific period; whereas, in the framework of the World Trade Organisation, the Commission committed itself to increasing tariff quotas for certain products in the pigmeat sector; whereas it is necessary to specify the new quantities covered by the import arrangements and to ensure that imports of the quantities referred to in the Annex are spread over the period 1 July 1999 to 30 June 2000;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1486/95 is hereby amended as follows:1. in Article 1, first subparagraph, "For the period 1 July 1998 to 30 June 1999" is replaced by "For the period 1 July 1999 to 30 June 2000";2. Annex I is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 20.6.1996, p. 1.(2) OJ L 145, 29.6.1995, p. 58.(3) OJ L 187, 1.7.1998, p. 28.ANNEX"ANNEX I>TABLE>"